United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.G., Appellant
and
U.S. POSTAL SERVICE, TWENTY SECOND
STREET STATION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1454
Issued: November 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 6, 2016 appellant filed a timely appeal from a May 26, 2016 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty.
On appeal, appellant describes her symptoms, medical treatment, and work duties that
she believes caused her claimed bilateral shoulder injury.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence with her appeal. The Board, however, is precluded from
reviewing evidence which was not before OWCP at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On March 15, 2016 appellant, then a 52-year-old city carrier, filed an occupational
disease claim (Form CA-2) under File No. xxxxxx518 alleging that she first became aware of her
“other occupational illnesses” and their relation to her federal employment on April 29, 2015.3
In an April 4, 2016 letter, OWCP notified appellant of the deficiencies of her claim and
requested that she submit factual and medical evidence, including a detailed description of the
employment-related activities that she believed contributed to her claimed medical condition,
how often she performed the described activities, and a physician’s opinion explaining how her
work-related exposure contributed to her medical condition. It afforded appellant 30 days to
provide the requested evidence.
In a June 9, 2015 right knee magnetic resonance imaging (MRI) scan report,
Dr. Michael A. Wilczynski, a radiologist, provided an impression of mild degenerative changes
in the right knee joint.
By decision dated May 26, 2016, OWCP denied appellant’s occupational disease claim.
It found that the factual element of the claim was not established. It noted that appellant had
failed to respond to its April 4, 2016 development letter requesting additional information about
her employment-related activities. OWCP also found that the medical evidence was insufficient
to establish a diagnosed medical condition causally related to a work injury or event.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish that an injury was
sustained in the performance of duty in an occupational disease claim, a claimant must submit
the following: (1) a factual statement identifying employment factors alleged to have caused or
3

On her Form CA-2, appellant related that her claim under File No. xxxxxx518 was not filed within 30 days of
her injury because she was advised by a coordinator of a medical access group to wait until she heard from the U.S.
Department of Labor concerning her first claim under File No. xxxxxx202. File No. xxxxxx202 is not before the
Board on the present appeal.
4

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

6

S.P., id.

2

contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.7
ANALYSIS
The Board finds that appellant has failed to establish an injury in the performance of
duty. Appellant’s claim form generally stated that she sustained “other occupational illnesses”
caused or aggravated by her employment. She did not present a clear factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of her disease or condition. Appellant has not explained how work duties caused or
aggravated her claimed condition.
On April 4, 2016 OWCP informed appellant that the evidence received to date was
insufficient to establish that she experienced any employment factors that were alleged to have
caused an injury. Appellant was asked to provide a detailed description of the employmentrelated activities she believed contributed to her condition and how often she performed the
described activities. OWCP afforded her 30 days to submit this additional evidence. Appellant
did not provide any statement responding to OWCP’s inquiry. The only medical evidence of
record submitted was Dr. Wilczynski’s June 9, 2015 MRI scan report, which does not describe
appellant’s work duties.
For reasons stated, the Board finds that appellant has not sufficiently identified
employment activities alleged to have caused or contributed to her claimed conditions to meet
her burden of proof.8
As appellant has not established the factual component of her claim, the Board will not
address the medical evidence with respect to causal relationship.9
On appeal, appellant describes her symptoms, medical treatment, and work duties that
she believed caused her claimed bilateral shoulder injury. However, she did not provide this
information to OWCP prior to the issuance of its May 26, 2016 final decision and, thus, the
Board is precluded from reviewing it.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

8

R.Z., Docket No. 13-1911 (issued September 15, 2014).

9

D.D., 57 ECAB 734 (2006).

10

See supra note 2.

3

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury in
the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 26, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 22, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

